Citation Nr: 1224390	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral uncompensated vestibular weakness.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Cleveland, Ohio, and St. Petersburg, Florida, Regional Offices (RO). 

A hearing was held at the RO before the undersigned in September 2009.  A transcript of this proceeding has been included in the claims folder.

In November 2009, the Board denied entitlement to service connection for a vestibular disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was received in October 2011, and the Court entered Judgment the same month, vacating the Board's November 2009 decision and remanding the claim to the Board for readjudication consistent with the memorandum decision.

The issue which was certified for appellate review was service connection for Meniere's disease.  The Board's November 2009 decision recharacterized that issue as one for service connection for a "vestibular disorder" on the grounds that the Veteran had clarified the diagnosis for which he was seeking service connection at his September 2009 hearing.  However, the October 2011 memorandum decision found that the Board committed error when it failed to discuss the substitution of "vestibular disorder" for "Meniere's disease" in light of the various diagnoses for the Veteran's symptoms that have been received throughout the course of the claim, including those noted on the title page.  

The Board notes that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  Here, although the Veteran initially stated that he was filing a claim for Meniere's disease, the medical evidence and lay assertions received during the development of the claim reflect that his claim involves a vestibular disability characterized by episodes of severe vertigo.  Although various diagnoses have been offered as an explanation for the Veteran's symptoms, all of them involve vestibular dysfunction.  Given the Veteran's description of his claim and the diagnoses of various vestibular disorders, the Board finds that recharacterization of the issue of entitlement to service connection vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral uncompensated vestibular weakness, is most appropriate.  See Brokowski, supra; Clemons, supra; 38 C.F.R. § 3.159(c)(3).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A vestibular disorder was not present until many years after service, and is not related to any event during service.






CONCLUSION OF LAW

A vestibular disorder was not incurred in or aggravated by service, nor may it be so presumed.   38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through a January 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran has been examined in conjunction with his claim.  Thus, the Board is satisfied that the duties to notify and assist have been met.  


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

An alternative method of establishing the second and/or third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If an organic neurological disorder, such as Meniere's disease, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed in greater detail below, the Board finds that a vestibular disorder, to include Meniere's disease and a variety of other vestibular diagnoses, did not manifest for many years after the Veteran's discharge from service.  Thus, the presumptive period is not for application.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran testified during the hearing held in September 2009 that he was exposed to pressure changes in service as a result of his duties on a submarine and as a diver, and that this caused damage to the vestibular tissue in his ears resulting in his current problems with dizziness. 

The Veteran's service personnel records confirm that he was assigned to submarines and engaged in diving.  The Veteran's service treatment records, however, are negative for any references to a vestibular disorder, nor are there reports of dizziness or vertigo.  In January 1969 and March 1970, it was noted that he was physically qualified for diving.  The report of a medical examination conducted for the purpose of separation in April 1971 shows that his ears were normal.  It was also stated that there were no defects. 

The earliest post service records pertaining to such a disorder are dated in 1993, approximately 22 years after the Veteran's separation.  Those initial post-service treatment records do not contain any opinion relating any vestibular disorder to pressure changes experienced during service.  On the contrary, they contain histories given by the Veteran of the dizziness having onset well over a decade after service.  For example, a record dated in October 1993 from private physician J. S., M.D., notes that the Veteran reported a history of having vertigo for about 10 years.  Thus, that history places the date of onset of approximately 1983.  A record dated in November 1993 from the Chesapeake Hearing Centers reflects that the Veteran reported several episodes of vertigo per year over the past 10 years.  Similarly, a record dated in May 1994 from M. J. K., M.D., reflects that the Veteran gave a history of having suffered from episodic disequilibrium and dizzy episodes which began approximately twelve years ago in 1982.  It was noted in the record that the Veteran was an extremely adept historian.  A private record dated in August 1998 noted that there was a history of vertigo since October 1993, and later in the same record, it was stated that the alleged onset was 1982.  Thus, these early records all uniformly reflect onset of symptoms long after separation from service. 

The Board notes that to the extent that the Veteran's testimony may be interpreted as reflecting continuity of symptomatology since service, the testimony is clearly contradicted by the statements he made earlier when seeking medical treatment.  The statements made when seeking medical treatment are considered to have higher probative value than statements made many years later in support of a claim for monetary benefits.  For the same reason, the Board finds that lay statements presented by fellow servicemen indicating onset of dizziness in service likewise have less probative value. 

The Board has noted that the record includes a memorandum from the Veterans Benefits Administration dated in July 2007 which indicates that Veterans who were divers in service may develop a variety of problems including vestibular problems. The Board notes, however, that this memorandum provides generalized information and cannot be said to contain a medical opinion demonstrating that the Veteran's disorder is related to service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996). 

The Board has noted that the Veteran has presented several medical opinions in support of his claim.  However, there is also a VA medical opinion which weighs against the claim.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The opinions presented by the Veteran include a letter dated in May 2007 from a VA physician.  The physician noted that Meniere's syndrome can occur in persons with past acoustic or other ear trauma such as one might note due to pressure changes, and that ear barotrauma was the most common injury in divers.  The physician stated that it is certainly possible that this syndrome was directly caused by the Veteran's past work as a diver.  The Board notes, however, the doctor's statement that the Veteran's current disorder was possibly related to service leaves open the possibility that the service activities may not have played any role. Moreover, the Board notes that the same physician stated that as he did not have access to past records relating to the evaluation and time of onset of the Meniere's or to past documents of ear injuries, he could not say that this is definitely the cause.  Therefore, such a statement is speculative and does not provide a basis for granting service connection.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992). 

A VA physician rendered an opinion in September 2008, in which he noted that the Veteran gave a history of developing symptoms of dizziness during his military service which had progressed throughout his lifetime.  Therefore, he concluded that it was more likely than not that there was a direct relationship between his persistent vertigo/Meniere's syndrome and his military service.  The Board notes, however, that for reasons discussed above, the Board does not accept the history of symptoms of dizziness starting in service.  An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet.App. 200 (1994). 

Similarly, a VA physician provided a medical opinion in August 2009 in which he stated that the Veteran had findings that were at least as likely as not consistent with the effects of barotraumas in submarines.  The physician further stated however, that it was important to note that this opinion was not based on a review of the service treatment records or medical records from other VA medical centers. Therefore, the Board finds that this was not a fully informed opinion and has little probative value. 

The Veteran was also afforded a VA examination in August 2008.  The report reflects that the examiner reviewed the claims file, and took a history from the Veteran.  The examiner noted that review of medical literature revealed no link between scuba diving and Meniere's disease.  The examination report contains a field marked "Examiner's Medical Opinion," in which the examiner is expected to report the medical probabilities that a diagnosis is related to service.  Here, the August 2008 examiner merely restated the question, "is it at least as likely as not that the Veteran's Meniere's syndrome is related to his 4 week training course in scuba diving in 1969," and did not state the medical probabilities of a relationship to service in terms of "more likely than not," "as least as likely as not," or "not at least as likely as not."

However, the opinion then goes on to state that the medical literature reveals no link between scuba diving and Meniere's disease, and points out that there was no indication of a vestibular disorder in service, despite the Veteran's recertification as a diver on two separate occasions.   

The Board's November 2009 decision failed to discuss the fact that the field marked "Examiner's Medical Opinion" merely restated the question as to the medical probabilities that the Veteran's vestibular disorder is related to service.  The October 2011 memorandum decision found that this "vitiated the Board's finding that the examination as adequate for rating purposes."  However, even though the examiner failed to clearly state the medical probabilities that the Veteran's vestibular disorder is related to service, the tenor of the opinion is that it is not at least as likely as not related, since the examiner noted no link between Meniere's disease and scuba diving and pointed to the lack of documentation of such disorders in service.  Thus, even when the examiner's typographical error is considered, the Board finds that this opinion is based on a full understanding of the Veteran's medical history and is consistent with the post service treatment records showing onset many years after service. 

In June 2012, the Veteran submitted a private opinion from Dr. A.A., with a waiver of RO jurisdiction.  Dr. A. stated that she had reviewed the claims folder, and specifically cited to the service treatment records, the Veteran's hearing testimony, and the many medical opinions of record in her report.  She noted that the Veteran had "repeated exposure to pressure changes during service" with "symptoms of dizziness," "but was unable to get a formal medical evaluation and was told that it is just 'simple vertigo.'"  She further noted that "if barotraumas is found in a diver then it is recommended that they abstain from diving any further, secondary to risk of causing further damage.  [The Veteran] was never examined and continued to dive."  She disagreed with the August 2008 VA examiner's finding that the Veteran only dove during a 4 week training course, and provided links to medical literature discussing a nexus between scuba diving and Meniere's disease.  In her opinion, the Veteran "suffered from barotraumas and subsequent alternobaric vertigo from diving and serving on a submarine during service.  Therefore, it is more likely than not that [the Veteran's] vertigo is due to in-service trauma."  

As noted above, the Board does not accept the history of symptoms of dizziness starting in service.  See Kightly, supra.  In addition, Dr. A.'s report notes that any individual suffering from barotrauma would have been prevented from participating in additional dives.  In this case, the Veteran was cleared to dive on two separate occasions during service, which contradicts her own findings that the Veteran experienced barotraumas and alternobaric vertigo during service.  Thus, the examination report has essentially no probative value.  

In summary, the preponderance of the evidence shows that a vestibular disorder was not present until many years after service, and is not related to any event during service.  On the contrary, the most convincing evidence shows that the onset was several years after service separation, and was not due to any incident in service.  Accordingly, the Board concludes that a vestibular disorder was not incurred in or aggravated by service. 

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for a vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral uncompensated vestibular weakness, is denied.  




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


